Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 18, in the first line of the claim, the phrase  “any one of”  has been deleted.

	The examiner notes for clarity of the record that the above phrase had previously been deleted during prosecution by inventor - note the 6/27/2019 claim set.  In the latest amendment, the phrase inexplicably reappears.  The above examiner’s amendment merely corrects this obvious editing error and does not affect the metes and bounds of the claim.  

103 Rejections Withdrawn
The rejection of claims 1, 2, 4-9, 15-19 and 21-24 under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claims 2 and 4-7, the amendment cancels the claims.  With respect to the remaining claims, the amendment narrows the scope of the claim set (by incorporating the limitations of now canceled claim 12) such that it no longer reads on the cited art.  

Allowable Subject Matter
Claims 1, 8, 9, 15-19 and 21-24 are allowed for reasons of record (7/1/2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        7/28/2022